 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 7
TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of May 23, 2008, is entered into among GLADSTONE BUSINESS LOAN, LLC,
(the “Borrower”), TAHOE FUNDING CORP., as CP Lender, RELATIONSHIP FUNDING
COMPANY, LLC, as CP Lender, DEUTSCHE BANK AG, NEW YORK BRANCH (“Deutsche Bank”),
KEYBANK, NATIONAL ASSOCIATION (“KeyBank”) and BRANCH BANKING AND TRUST COMPANY
(“BB&T”), as Committed Lenders (collectively, the “Committed Lenders”), Deutsche
Bank, KeyBank and BB&T as Managing Agents (in such capacity, collectively the
“Managing Agents”) and Deutsche Bank as Administrative Agent (in such capacity,
the “Administrative Agent”).  Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the “Credit Agreement” referred to
below.

 

PRELIMINARY STATEMENTS

 

                A.                                   Reference is made to that
certain Amended and Restated Credit Agreement, dated as of May 26, 2006, among
the Borrower, Gladstone Management Corporation, as Servicer, the CP Lenders, the
Committed Lenders, the Managing Agents and the Administrative Agent (as amended,
modified or supplemented from time to time, the “Credit Agreement”).

 

                B.                                     The parties hereto have
agreed to amend certain provisions of the Credit Agreement upon the terms and
conditions set forth herein.

 


SECTION 1.  AMENDMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITION SET FORTH
IN SECTION 3 HEREOF, THE PARTIES HERETO HEREBY AGREE:


 


(A)                                  TO DELETE THE DEFINITION OF “AMORTIZATION
PERIOD” IN SECTION 1.1 OF THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING
THEREFOR:


 

Amortization Period: means the period beginning on the Termination Date and
ending on the Maturity Date.

 


(B)                                 TO DELETE THE DEFINITION OF “BORROWING BASE”
IN SECTION 1.1 OF THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING THEREFOR:


 

Borrowing Base:  On any date of determination, the lesser of (a) (i) the
Aggregate Purchased Loan Balance minus (ii) the Required Equity Investment or
(b) an amount equal to 40% of the Aggregate Purchased Loan Balance.

 

(c)           to delete the definition of “Commitment Termination Date” in
Section 1.1 of the Credit Agreement and substitute the following therefor:

 

 

 

 

--------------------------------------------------------------------------------


 

 

Commitment Termination Date:  June 6, 2008, or such later date to which the
Commitment Termination Date may be extended (if extended) in the sole discretion
of the Lenders in accordance with the terms of Section 2.1(b).

 


(D)                                 TO INSERT THE FOLLOWING CLAUSE (C) IN THE
DEFINITION OF “INTEREST RATE” IN SECTION 1.1 OF THE CREDIT AGREEMENT.


 

(c)  notwithstanding anything in clause (a) or (b) to the contrary, following
the occurrence and during the continuation of an Early Termination Event, a rate
equal to the Default Rate.

 


(E)                                  TO INSERT THE FOLLOWING DEFINED TERMS IN
SECTION 1.1 OF THE CREDIT AGREEMENT IN APPROPRIATE ALPHABETICAL ORDER:


 

“Default Rate” is defined in each Fee Letter.

 

“Maturity Date” means the date that is one year after the Termination Date.  The
Advances Outstanding will be due and payable in full on the Maturity Date.

 


(F)                                    TO DELETE SECTION 2.4(A) OF THE CREDIT
AGREEMENT AND SUBSTITUTE THE FOLLOWING THEREFOR:


 

(a) The Advances Outstanding shall be due and payable in accordance with
Section 2.8 on the Maturity Date.  In addition, Advances Outstanding shall be
repaid as and when necessary to cause the Borrowing Base Test to be met, in
accordance with Section 2.8 (each such payment, a “Mandatory Prepayment”), and
any amount so repaid may, subject to the terms and conditions hereof, be
reborrowed hereunder during the Revolving Period;

 


(G)                                 TO DELETE SECTION 8.1(A) OF THE CREDIT
AGREEMENT AND SUBSTITUTE THE FOLLOWING THEREFOR:


 

(a)  the Borrower shall fail to (i) make payment of any amount required to be
made under the terms of this Agreement and such failure shall continue for more
than two (2) Business Days; or (ii) repay all Advances Outstanding on or prior
to the Maturity Date; or

 


(H)                                 TO INSERT THE FOLLOWING SECTION 8.2 IN THE
CREDIT AGREEMENT IN APPROPRIATE NUMERIC ORDER:

 

 

 

 

2

--------------------------------------------------------------------------------


 

 


SECTION 8.2 REMEDIES.


 

(a)           Upon any such declaration or automatic occurrence of the
Termination Date as specified under Section 8.1, no further Advances will be
made, and the Administrative Agent and the other Secured Parties shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Laws, including the right to sell the Collateral, which rights
and remedies shall be cumulative.  The Administrative Agent and the other
Secured Parties agree that the sale of the Collateral shall be conducted in good
faith and in accordance with commercially reasonable practices.

 

(b)           At any time on and after the Termination Date, the Borrower and
the Servicer hereby agree that they will, at the expense of Borrower or, if such
Termination Date occurred as a result of a Servicer Termination Event, at the
expense of the initial Servicer or any Affiliate of the initial Servicer if
appointed as Successor Servicer hereunder, and upon request of the
Administrative Agent, forthwith, (i) assemble all or any part of the Collateral
as directed by the Administrative Agent, and make the same available to the
Administrative Agent, at a place to be designated by the Administrative Agent,
and (ii) without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at a public sale in accordance with
commercially reasonable practices.  If there is no recognizable public market
for sale of any portion of Collateral, then a private sale of that Collateral
may be conducted only on an arm’s length basis and in accordance with
commercially reasonable practices.  The Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to the
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent, may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  All cash Proceeds received by
the Administrative Agent in respect of any sale of, collection from, or other
realization upon, all

 

 

 

3

--------------------------------------------------------------------------------


 

 

or any part of the Collateral (after payment of any amounts incurred by the
Administrative Agent or any of the Secured Parties in connection with such sale)
shall be deposited into the Collection Account and to be applied against all or
any part of the Obligations pursuant to Section 2.8.

 


                (C)           IF THE ADMINISTRATIVE AGENT PROPOSES TO SELL THE
COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT A PUBLIC OR PRIVATE
SALE, THE BORROWER SHALL HAVE THE RIGHT OF FIRST REFUSAL TO REPURCHASE THE
COLLATERAL, IN WHOLE BUT NOT IN PART, PRIOR TO SUCH SALE AT A PRICE NOT LESS
THAN THE OBLIGATIONS AS OF THE DATE OF SUCH PROPOSED REPURCHASE.  THE
AFOREMENTIONED RIGHTS AND REMEDIES SHALL BE WITHOUT LIMITATION, AND SHALL BE IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES OTHERWISE AVAILABLE UNDER ANY PROVISION OF THIS AGREEMENT BY
OPERATION OF LAW, AT EQUITY OR OTHERWISE, EACH OF WHICH ARE EXPRESSLY PRESERVED.


 


SECTION 2.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO EACH OF THE OTHER PARTIES HERETO, THAT:


 


(A)                                  THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID
AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


 


(B)                                 ON THE DATE HEREOF, BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, OTHER THAN AS AMENDED OR WAIVED PURSUANT TO THIS
AMENDMENT, NO EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING.


 


SECTION 3.  CONDITION.


 


(A)                                  THIS AMENDMENT SHALL BECOME EFFECTIVE ON
THE FIRST BUSINESS DAY (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT
OR ITS COUNSEL HAS RECEIVED COUNTERPART SIGNATURE PAGES OF THIS AMENDMENT,
EXECUTED BY EACH OF THE PARTIES HERETO.


 


SECTION 4.  REFERENCE TO AND EFFECT ON THE TRANSACTION DOCUMENTS.


 


(A)                                  UPON THE EFFECTIVE DATE, (I) EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS CREDIT AGREEMENT”, “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A
REFERENCE TO THE CREDIT AGREEMENT AS AMENDED OR OTHERWISE MODIFIED HEREBY, AND
(II) EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR
ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED AND/OR DELIVERED IN
CONNECTION THEREWITH, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED OR OTHERWISE MODIFIED HEREBY.


 


(B)                                 EXCEPT AS SPECIFICALLY AMENDED, TERMINATED
OR OTHERWISE MODIFIED ABOVE, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT
(INCLUDING ALL OTHER AMENDMENTS THERETO), OF ALL OTHER TRANSACTION DOCUMENTS AND
ANY OTHER DOCUMENTS, INSTRUMENTS AND


 


 

 

 

4

--------------------------------------------------------------------------------


 

 


AGREEMENTS EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN
FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE
AGENT, ANY MANAGING AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN
CONNECTION THEREWITH, NOR CONSTITUTE A WAIVER OF ANY PROVISION CONTAINED
THEREIN, IN EACH CASE EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


SECTION 5.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY TELECOPIER OR ELECTRONIC DELIVERY SHALL BE EFFECTIVE AS DELIVERY OF
A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITH REFERENCE TO SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT
REGARD TO CONFLICT OF LAW PROVISIONS.


 


SECTION 7.  HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


SECTION 8.  FEES AND EXPENSES.  THE BORROWER FURTHER HEREBY CONFIRMS ITS
AGREEMENT TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT, MANAGING AGENTS OR LENDERS IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND ANY OF THE OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS TO BE EXECUTED AND/OR DELIVERED IN
CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, MANAGING AGENTS
OR LENDERS WITH RESPECT THERETO.


 

[Remainder of Page Deliberately Left Blank]

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective officers as of the date first
above written.

 

 

GLADSTONE BUSINESS LOAN, LLC, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Committed Lender, Managing Agent and
Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TAHOE FUNDING CORP., as CP Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Committed Lender and Managing
Agent

 

 

 

 

 

 

 

By

 

 

 

Name:

Andrew G. Mesches

 

 

Title:

Vice President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

RELATIONSHIP FUNDING COMPANY, LLC,
as CP Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST
COMPANY, as Committed Lender and
Managing Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

Gregory Drabik

 

 

Title:

Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------